Citation Nr: 1625376	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based upon individual unemployability based on service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an increased rating for residuals, fracture of the left ankle with degenerative joint disease (DJD).  

The Veteran testified in April 2014 at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the Veteran's claims file.  

During the Veteran's April 2014 videoconference hearing, the Veteran raised the issue of TDIU, claiming he was unemployed and his residuals, left ankle fracture, impacted his ability to work.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  

In September 2014, the Board denied the Veteran's appeal for entitlement to an increased rating for residuals, fracture of the left ankle with DJD.  The issue raised on the record of entitlement to a TDIU was not addressed.  The Veteran appealed the Board decision to the Court.  He did not challenge the Board's determination that his left ankle disability did not warrant more than a 20 percent schedular disability rating.  In January 2016, the Court issued a Memorandum decision, which set aside the Board's September 2014 decision and remanded the TDIU issue for further proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Further development is necessary prior to final adjudication of the claim on appeal.  

At the outset, it is important to note that in the January 2016 Memorandum Decision, it was determined that the Board erred in failing to address the reasonably raised issue of entitlement to a TDIU.  During the Veteran's April 2014 videoconference hearing, the Veteran indicated, in pertinent part, that he was unemployed and that his residuals, left ankle fracture, which was on appeal, affected his ability to work.  Additionally, a 2008 medical examination noted that the Veteran's left ankle significantly affected his occupational functioning.  

In its September 2014 decision, the Board did not address whether the Veteran was entitled to a TDIU.  Since TDIU was reasonably raised on the record, and it was not addressed by the Board decision, the decision in the case is inadequate and warrants a remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. 
 
2.  The AOJ should contact the Veteran and request that he complete and submit a VA Form 21-8940, Application for Increased Compensation Based On Unemployability, on behalf of his claim. 
 
3.  Following completion of the above, schedule an appropriate VA examination to determine the functional impairment caused solely by the Veteran's service-connected residuals, fracture of the left ankle.  The Veteran's entire claims file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented left ankle residuals history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of testing, if any, prior to completing the report.  

The VA examiner should comment on functional impairment caused solely by the service-connected disability relative to the Veteran's ability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected residuals, left ankle fracture and DJD, on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing any employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, any special training, and previous work experience in the process of arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Nonservice-connected disabilities and age should not be mentioned or discussed.

4.  Then, adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

